J-S52037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT LEWIS BAILEY, SR.                   :
                                               :
                       Appellant               :   No. 1220 EDA 2020

       Appeal from the Judgment of Sentence Entered November 18, 2019
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0001050-2016


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED: FEBRUARY 19, 2021

        Appellant, Robert Lewis Bailey, Sr., appeals from the judgment of

sentence entered by the Court of Common Pleas of Chester County after a

jury convicted him of multiple sex offenses for his 26-month course of conduct

with a young girl who was from 7 to 9 years of age at the relevant times.

Sentenced to an aggregate term of incarceration of 23 to 46 years, Appellant

raises numerous challenges in which he assails the court’s order denying his

pretrial Motion for Particularity of Anticipated Proof, the sufficiency of evidence

offered on the charge of Aggravated Indecent Assault, his sentencing scheme

based on the Aggravated Indecent Assault conviction, his conviction on the

charge of Corruption of Minors, and the creation of a fictitious second count of

Aggravated Indecent Assault for purposes of cataloguing the conviction in the

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S52037-20



county’s electronic case management system. We affirm, but remand with

instructions pertaining to proper recordation of convictions listed on

Appellant’s sentencing sheet.

     The trial court provides a comprehensive and salient statement of facts

and procedural history of the present matter, as follows:

     On April 6, 2016, the Commonwealth filed an Information against
     Appellant charging him with one count (Count I) of Criminal
     Solicitation to Commit Rape of a Child, 18 Pa.C.S.A. §§ 902,
     3121(c)[,] six counts (Counts II-VII) of Indecent Assault, 18
     Pa.C.S.A. § 3127(a)(7)[,] and one count (Count VIII) of
     Corruption of Minors, 18 Pa.C.S.A. § 6301(a)(1)(ii).

     The Commonwealth amended the information on January 16,
     2019 to add two counts (Counts IX and X) of Aggravated Indecent
     Assault, 18 Pa.C.S.A. § 3125(a)(1),(b) (Count IX), and 18
     Pa.C.S.A. § 3125(a)(7) (Count X). The charges stemmed from
     the repeated sexual abuse of a minor child by Appellant, . . . over
     the course of two years, from January 8, 2014 through March 3,
     2016.

     After several pre-trial motions by both parties, trial began in this
     matter with jury selection on March 4, 2019. On March 7, 2019,
     on the record in open court on the third and last day of trial outside
     of the presence of the jury, the Commonwealth withdrew
     [numerous counts, leaving four counts—Counts I, II, VIII, and IX
     for the jury]. On March 7, 2019, the jury returned a verdict of
     guilty as to all four remaining charges[.]          A Pre-Sentence
     Investigative Report was ordered on March 8, 2019. Also on
     March 8, 2019, [the trial court] issued an order directing the
     Sexual Offenders Assessment Board to evaluate Appellant and
     make a recommendation as to whether he qualified as a Sexually
     Violent Predator.

     [On November 18, 2019, the court imposed the following
     sentence: on Count I, Solicitation to Commit Rape of a Child, 17
     to 34 years’ incarceration; on Count II, Indecent Assault, 3 to 6
     years’ incarceration, to run consecutively to the sentence at Count
     I; on Count VIII, Corruption of Minors, 3 to 6 years’ incarceration,


                                     -2-
J-S52037-20


     to run consecutively to Count II; and on Count IX, Aggravated
     Indecent Assault, 10 to 20 years’ incarceration, to run
     concurrently to the sentence at Count I. Appellant’s aggregate
     sentence is 23 to 46 years’ incarceration.]

     Also on November 18, 2019, [it was] determined Appellant was a
     Sexually Violent Predator[, and the court] directed him to comply
     with the requirements of SORNA. However, [the trial court]
     granted Appellant’s motion for a stay of the application of SORNA
     until the Commonwealth v. Torsilieri and Commonwealth v.
     Lacombe cases were resolved by the Pennsylvania Supreme
     Court.

     On December 2, 2019, Appellant filed a counseled Post Sentence
     Motion[, which the court denied on March 18, 2020.] On April 17,
     2020, Appellant filed his Notice of Appeal. On April 22, 2020, [the
     court] issued an Order directing Appellant to file within twenty-
     one days a Concise Statement of Errors Complained of on Appeal
     . . . pursuant to Pa.R.A.P. 1925(b). Defendant timely complied on
     May 13, 2020.

     ...

     [The facts relevant to present appeal are as follows:] Defendant
     Robert Bailey [hereinafter “Appellant”], was a neighbor at the
     apartment complex where the victim, S.S., born [in 2006], lived
     from 2010 to November 2016 with her siblings and her mother,
     [Mother]. Appellant was a handyman of sorts at the apartment
     complex.       Mother’s children played with [Appellant’s]
     grandchildren and Mother testified that her children were allowed
     to go inside Appellant’s home.

     Mother, who had two other minor children at the time of these
     events, allowed Appellant to take her children to local parks three
     to four times per week in the evenings from 4:00 p.m. to 6:00
     p.m. According to Mother, other neighborhood children always
     went with Appellant and her children to the parks. Neither Mother
     nor any other adult would ever accompany Appellant and the
     children on their excursions. Mother also testified that her
     children would also spend time with Appellant on the weekends
     while she had to work.

     On March 3, 2016, while Mother was at a friend’s house with S.S.,
     the friend’s son, J.T., who was nine or ten at the time, told Mother

                                    -3-
J-S52037-20


     that “Bob [Appellant] likes [S.S.] more than the other kids.”
     Mother’s friend asked her son what he meant. At this moment,
     S.S. put her head down. J.T. replied to his mother, “he likes her
     better.”

     At the urging of her friend, Mother called the police. Mother and
     S.S. stayed at her friend’s house and the police arrived there that
     evening to speak with her and her daughter, S.S. Mother left the
     questioning of her daughter to the police because she did not want
     S.S. to think that her mother was “making her say something.”

     The law enforcement officer who initially responded to Mother’s
     call was Trooper Nicholas Baton, at that time a Pennsylvania State
     Trooper employed with Troop J in the Embreeville Barracks.
     Trooper Baton’s interview with S.S. was audio recorded. Trooper
     Baton told S.S. that he had “heard there was a problem between
     her and her neighbor” and asked if she could tell him what was
     going on. S.S. responded, “S-E-X.”

     According to Trooper Batons testimony, S.S. told him that

           her neighbor, [Appellant], . . . has been grabbing her
           buttocks, has been kissing her, has been taking her to
           the park. If she would go outside, if there was [sic]
           no other adults around or any other children around,
           [Appellant] would come out of his house, talk to her,
           try to flirt with her, and he would grab her by the
           hand.

     N.T. (Trial), 3/5/19, 77. Trooper Baton further stated,

           She also told me about when she would hang out at
           the park on Supplee Road with her friends, if
           [Appellant] was there, he would watch her, wait til
           [sic] she was alone, take her some place, talk to her
           and touch her, kiss her.

     N.T. at 78. Trooper Baton added that S.S. also told him that one
     time [Appellant] had given her a necklace as a gift. She told
     Trooper Baton that she did not want the necklace and threw it
     away.

     Trooper Baton testified that in his police report which he prepared
     as soon as he returned to the barracks following his interview with

                                    -4-
J-S52037-20


     S.S., he recorded that S.S. had told him that [Appellant] would
     force her to go to the park with him. He recorded that she told
     him that Appellant would grab her by the hand or put his arm
     around her and carry her to the park. Trooper Baton also recorded
     that S.S. told him that Appellant would additionally grab her
     around the stomach and take her to the park.

     Trooper Baton recorded in his report that S.S. told him that if
     there were ever other children around, Appellant would always
     wait until they were gone before he would approach her. Trooper
     Baton recorded in his report that S.S. told him that if there were
     other children in the park who were friends that she knew,
     Appellant would whisper in her ear and would talk to her when the
     other children weren’t looking. He recorded that if there were
     children there whom he did not know or with whom he was not
     familiar, he would wait to talk to her until they were gone.

     According to Trooper Baton’s testimony, S.S. told him that
     Appellant would ask her to marry him, ask her for sex, tell her he
     wanted it from her, and told her that he was having dreams about
     it with her. S.S. told Trooper Baton that Appellant grabbed her
     “many times.” Trooper Baton related that “[s]he said it could have
     been over 100” times that this happened. Trooper Baton testified
     that S.S. remembered Appellant “kissing her and putting his
     tongue, like, in her mouth about twenty times.” S.S. told him that
     if other children were around, Appellant would wait until it would
     be just him and her and that nothing happened when the other
     children were around. S.S. was nine years old at the time of her
     interview with Trooper Baton. She was twelve at the time of trial.
     After speaking with S.S. on March 3, 2016, Trooper Baton referred
     the case to the crime investigators in the Pennsylvania State
     Police.

     In March of 2016, Corporal Lori Kistle, formerly Trooper Lori
     Edgar, a three-year veteran of the Pennsylvania State Police with
     specific training in forensic interviewing of child sex crimes victims
     who is now assigned to the child crimes/sexual abuse crimes in a
     supervisory capacity, conducted recorded interviews of S.S., her
     sister Sk.S., and the boy who initially brought these allegations to
     light on March 3, 2016, J.T.

     At trial Corporal Kistle read to the jury a portion of the transcript
     of her recorded interview with S.S. where S.S. told Corporal Kistle
     that Appellant’s abuse had been going on for five years and that

                                     -5-
J-S52037-20


     as recently as one week prior to the interview, Appellant had even
     made inappropriate comments to her sister.

     Corporal Kistle then read from a transcript of her interview with
     S.S.’s sister, Sk.S. Sk.S. also told Corporal Kistle that Appellant
     had been abusing S.S. for five years. Sk.S. told Corporal Kistle
     that she observed Appellant touch S.S.’s vagina. Further in the
     transcript of Corporal Kistle’s interview with Sk.S., Sk.S. said that
     Appellant “would, like, grab her [S.S.] and then just like, puts his
     other hand like this, and then did that, do that little tongue thing
     . . . Like how you like, wiggle your tongue and your fingers like
     this.”

     Sk.S. told Corporal Kistle during this interview that she never saw
     Appellant touch anyone else. Sk.S. also told Corporal Kistle that
     S.S. would scream when Appellant tried touching her and that
     Sk.S. would then yell at Appellant to stop touching and grabbing
     her sister “cause it’s kinda child abuse when you’re doing that.”
     She said that Appellant would respond “why do I have to do that?”
     and Sk.S. would tell him to go. Sk.S. told Corporal Kistle that
     Appellant would then just walk away without saying anything. She
     told Corporal Kistle that she believed Appellant was afraid of her.

     In Corporal Kistle’s recorded interview with J.T., J.T. told Corporal
     Kistle that he has witnessed Appellant grab S.S.’s breast and try
     to kiss her on the lips. J.T. told Corporal Kistle that S.S. told him
     that Appellant has asked her for sex.

     In March of 2016, Corporal Kistle spoke with Appellant outside of
     the apartment complex where he and the victim lived. Corporal
     Kistle is the one who filed the charges in this matter. Corporal
     Kistle initially advised Appellant that she was placing him under
     arrest and gave him Miranda [warnings]. She then transported
     him to the Embreeville Barracks where she spoke with him at
     length.

     Appellant told Corporal Kistle that he had been living at the
     apartment complex in Honey Brook for five years. Appellant
     confirmed to Corporal Kistle that he would take the neighborhood
     children, including S.S. and her sister Sk.S. to the park. He
     agreed that no other adults accompanied him and the children to
     the park. He told Corporal Kistle that he and the children had a
     good relationship, that he was, as he said, “attracted” to all of
     their personalities, and that he took care of them. He denied any

                                     -6-
J-S52037-20


     sexual attraction to the children. Defendant denied ever touching
     or kissing S.S., but stated he hugged her once to comfort her
     when she was crying.

     Later in the interview, Corporal Kistle again asked Appellant if he
     ever kissed S.S. This time, Appellant admitted that he had.
     Corporal Kistle asked if he kissed S.S. on the lips. Appellant said
     that he did one time because she was crying. Corporal Kistle
     asked Appellant if he ever touched S.S.’s vagina. Appellant said,
     “no.” Corporal Kistle asked Appellant if there would ever have
     been a reason why his hand might have been near S.S.’s vagina.
     Appellant stated that “maybe his hand would be down there if he
     needed to remove a leaf or something from her leg or something
     of that nature.”

     Corporal Kistle asked Appellant if he ever asked S.S. or said to
     her, “will you marry me?” Appellant told Corporal Kistle that he
     did it “a few times” because he wanted to see her turn red and
     that it was just a joke. He denied ever touching S.S.’s buttocks.
     He told Corporal Kistle that if he and S.S. passed in the doorway
     it was possible that his hand may have touched her chest.
     Appellant admitted to Corporal Kistle that he would sometimes
     drink “lightly” in the children’s presence, but would leave drinking
     more heavily until he was inside his house. Corporal Kistle
     identified Appellant at trial and testified that he was over the age
     of eighteen. The defense stipulated as to Appellant’s age.

     Over the ensuing months, this case was prepared for trial. At the
     end of September 2018, while Mother was having a conversation
     with S.S. about the upcoming trial scheduled for October of 2018,
     S.S. began crying and told her mother that she had “lied.” Mother
     testified that she thought perhaps her daughter was lying about
     everything. S.S. said, “[N]o, mom. I lied. He actually went inside
     of me, but I didn’t want to get him in trouble.” Mother called the
     prosecutor and informed her of S.S.’s new disclosure. The
     Commonwealth had S.S. forensically interviewed regarding the
     new allegation.

     Detective Christine Bleiler is employed by the Chester County
     Detectives in their Child Abuse Unit. She is a trained forensic
     interviewer. Part of her duties involve aiding the Pennsylvania
     State Police by doing forensic interviews of children in child abuse
     cases.


                                    -7-
J-S52037-20


     Detective Bleiler interviewed S.S. regarding the new allegations
     on October 2, 2018. S.S. was eleven years old at the time of their
     interview. Detective Bleiler’s October 2, 2018 interview with S.S.
     was audio-visually recorded. During this interview. S.S. told
     Detective Bleiler that on one occasion in Appellant’s apartment,
     S.S. entered the bedroom of her friend, B.B., Appellant’s
     grandson, where she encountered a naked Appellant, who then
     removed her clothes, threw her on the bed, covered her mouth,
     and inserted something into her vagina that caused her pain.

     Detective Bleiler confirmed that in the course of her interview with
     S.S., the child had told her that during this incident, she could
     smell alcohol on Appellant’s breath. Detective Bleiler also testified
     that S.S. told her during this interview that she had told her
     mother that Appellant would “always put his tongue down my
     throat like a regular man would always do.” S.S.’s new allegations
     against Appellant gave rise to the addition of two new charges of
     Aggravated Indecent Assault by way of the Amended Information.

     This case was ultimately brought to trial in early March of 2019.
     S.S. testified at trial. She corroborated her mother’s account of
     how all of these revelations first came about. She remembered
     speaking with Trooper Baton in March 2016. She testified that
     she spoke with Trooper Baton about Appellant, whom she
     identified in court. S.S. testified that although she remembered
     talking to the police, by the time of trial she did not remember
     everything she had told them.

     S.S. testified that she knew Appellant through playing with his
     grandchildren, in particular, his grandson B.B., also minors. S.S.
     testified that Appellant would take her and all of her friends to the
     park after she did her homework. She said that he did this “every
     other day or so.” She testified that her mother was not home
     during these times. S.S. confirmed that no other adults went to
     the park with Appellant and the children. She testified that
     Appellant would tell her she was pretty.

     S.S. explained some of the incidents that had occurred between
     herself and Appellant. She stated,

           Whenever I was like a little bit behind the kids because
           I used to not like to run around, I still don’t, [s]ince I
           was behind them a little bit, he would try kissing me
           and I did not know what to do because I was younger

                                     -8-
J-S52037-20


           and I was confused. And at the time, he was always
           drinking at the time. And then, like, that happened at
           the park and then he, like, kept doing that every time
           we went to the park. Sometimes he would do that
           when I was inside their house too.

     N.T. at 109-110. S.S. testified that she was approximately eight
     years old when these incidents happened.

     S.S. testified that when Appellant tried to kiss her, it would always
     occur near the park’s swings because she would be lagging behind
     as the other children ran off. She testified that Appellant used his
     tongue and held her head when he kissed her. She said that
     during these incidents, Appellant would only kiss her on the
     mouth. She said this happened “almost every time we went to
     the park.”

     S.S. testified that Appellant also touched her vagina and other
     body parts over her clothes when the two were alone together in
     the kitchen of his house. S.S. testified that she always told J.T.
     about these incidents but they were afraid to tell anyone because
     they were worried that they might ruin their friendship with B.B.,
     Appellant’s grandson. After she made her first disclosures to the
     police, she in fact was no longer permitted to socialize with him
     and they are not friends anymore. J.T. remains friends with
     Appellant’s grandson.       S.S. testified that she remembered
     Appellant telling her that the two of them should get married and
     that he would love to marry her.

     With regard to the incident forming the basis of the two new
     charges of Aggravated Indecent Assault, S.S. testified that she did
     not tell anyone about this event until she confided in her mother
     in March 2016. She explained at trial that the incident giving rise
     to these charges occurred at Appellant’s apartment in Honey
     Brook, where her friend B.B. lived. As she related:

           I was, like, in the kitchen getting a drink and I did not
           know where [Appellant] was or [B.B.] because they
           went outside after I, like, walked in the living room, I
           think. So, I went back near his rooms to, like, find
           him.     And when I went in the one room he—
           [Appellant] was in there and then all I remember is
           him taking off my clothes. And then all I know is that


                                     -9-
J-S52037-20


           he was on top of me, but I don’t know, but something
           did go inside of me and I don’t know what it was.

     N.T., 3/5/19, 116-17, 118.

     S.S. said that she had not seen Appellant holding any item in his
     hand when he climbed on top of her. N.T. at 120. S.S. said the
     room that she had gone into was B.B.’s room. N.T. at 117. She
     said Appellant had been naked. N.T. at 118. As she further
     described, “[A]ll I remember is, like, I ended up on the bed, and
     then, like, all I saw was him moving and I felt something and it
     was, like, painful and—but I don’t know what it was.” N.T. at 118.
     She said she was lying on her back on the bed. N.T. at 118-19.
     She testified the pain she felt was in her vagina. N.T. at 119. She
     testified that whatever was causing her pain was moving. N.T. at
     120. S.S. said this incident occurred “a couple of years before I
     told the cops,” but that she couldn’t recall exactly how old she
     was. N.T. at 120-21. She testified that during this incident she
     could smell the odor of beer. N.T. at 122. S.S. testified that she
     has had to change schools since these allegations arose because
     her peers were writing on the bathroom walls that she was raped
     and that they hoped she would lose in court. N.T. at 142-43.

     ...

     The Commonwealth next introduced the testimony of the victim’s
     older sister, Sk.S., who was fourteen years old at the time. Sk.S.
     corroborated S.S.’s testimony that Appellant would take her and
     the other neighborhood children to the park every other day. She
     also said sometimes Appellant would come to her cousin’s house
     just to “hang out” with the children.

     Sk.S. corroborated that no other adults accompanied Appellant
     and the children to the park. She testified that when they were
     at the park she observed several times Appellant would grab her
     sister’s buttocks with his hands, pull her to the side of the group
     and whisper in her ear. She said he would pull S.S. “pretty distant
     from everybody else.” Sk.S. stated that she heard Appellant keep
     asking her sister to marry him and that he tried getting S.S. to
     “go in the bed with him.” N.T. at 159.

     She testified that she saw Appellant grab S.S.’s head, pull her
     towards him, and try kissing S.S. on the lips multiple times. Sk.S.


                                   - 10 -
J-S52037-20


     said that Appellant would pull S.S. away from the other children
     most of the times they went to the park.

     ...

     Sk.S., on cross-examination, agreed that Appellant had never
     forced S.S. to go to the park. Sk.S. testified that she too has had
     to switch schools because of these incidents because her peers
     were telling her to kill herself.

     The Commonwealth next presented the testimony of thirteen
     year-old K.M., S.S.’s and Sk.S.’s friend and schoolmate. K.M.
     testified that Appellant hugged her once or twice and would tell
     her that she was “looking good today.” She also said that
     Appellant would sometimes try to kiss her on her head.

     ...

     The defense presented the testimony of two witnesses on
     Appellant’s behalf, one of whom was Appellant himself. The first
     witness was Elizabeth Hillenbrand, who lived in the same
     apartment complex as Appellant, the victim, and the victim’s
     family lived at the time of these events. Ms. Hillenbrand testified
     the victim and her sister were always left alone. Their father was
     incarcerated and their mother was never home.

     ...

     Appellant, who was 58 years old at the time of trial, testified on
     his own behalf at trial. Appellant denied having any sexual contact
     with S.S. and Sk.S. He admitted to taking the neighborhood
     children to the park and other places in Honey Brook. He testified
     that he had a triple bypass in 2014 and that later, in 2015, he
     went back to the hospital for surgery to have talon clamps
     installed in his chest to hold his breast plate together. He
     explained that as a result of these events, he would not have had
     the strength to pick someone up and carry them, or to squeeze
     someone in a hug or otherwise. He testified that he never took
     walks without several children in attendance; that is, he was never
     alone with one child when he took these excursions with the
     neighborhood children.

     ...


                                   - 11 -
J-S52037-20


     Appellant asserted that his common law wife forbade the children
     from coming into their apartment. He said that the only child who
     was allowed in Appellant’s apartment was J.T., whom he described
     as his grandson B.B.’s best friend.

     Appellant testified that he is never alone with any one child in the
     park. He admitted that he kissed S.S. on the lips one time briefly,
     before she was school-aged, when she fell or got hurt in the yard.
     He claimed it was an accident that occurred because S.S. moved
     her head while he was trying to kiss her cheek. He denied that
     the incident S.S. described of him putting something in her vagina
     that moved ever happened. He said he has “no desire in kids at
     all.” N.T., 3/7/19, at 360. Appellant denied all allegations of
     sexual misconduct with any of the children or with children
     generally. He did admit that one time, when K.M. came back from
     a summer trip to California, he held his hand to his chest, gave
     her a hug, and kissed the top of her head.

     Appellant admitted that he told Corporal Kistle that it was possible
     that his hand may have touched one of the girls’ vaginas while
     brushing mulch off of them at the park, but never intentionally.
     He again denied that the incident alleged to have occurred in
     B.B.’s room with S.S., when she allegedly found him naked and
     he had sex with her on the bed, ever happened.

     On cross-examination, Appellant testified . . . he would give the
     children hugs if they were “down and out” and that he could
     remember giving Sk.S. a hug on her birthday. He admitted to
     telling Corporal Kistle that he hugged the children, including S.S.
     and Sk.S. all the time because he cared about them and they were
     “nice little girls” whose father was in jail at the time.

     ...

     The Commonwealth elicited from Appellant on cross that despite
     his physical limitations and inability to hug anyone, he was still
     able to do chores around the apartment [including laundry,
     sweeping and mopping the floors of his apartment, sweeping the
     main hallways in the building, picking up trash in the yard and
     parking lot and mowing the grass] as well as use a saw and cut
     up wood.

     Appellant acknowledged on cross with reference to his earlier
     testimony regarding his admission that he had once kissed S.S.

                                    - 12 -
J-S52037-20


     on the lips accidentally that he did not tell the police that this
     contact was unintentional, and he did admit to the police that he
     would kiss S.S. on the forehead and on the cheek and did, on that
     one occasion, kiss her on the lips.

     He also confirmed on cross that he told the police that he might
     have accidentally touched S.S.’s vagina when he was trying to
     remove a leaf or mulch from that area of her body. He confirmed
     that he had told the police that his hand might have brushed S.S.’s
     chest when they passed each other in the doorway. He admitted
     that he would ask S.S. to marry him, but he qualified the
     admission by saying that he would tell her “when you get older.”
     N.T. at 377. He said that he did this in order to see S.S. blush
     and run away. He said he found that “funny.” N.T. at 378. . . .
     [Appellant stated] that he believed the four [child witnesses] were
     lying and fabricating the events about which they testified[, but
     was unaware of any ill motive they may have had to make up
     allegations against him].

     Appellant agreed that he told police he was “attracted” to the
     children, but not sexually. N.T. at 379-80. He said he liked them
     because they are his friends. He testified that he “missed my
     whole—my son’s whole life while I was away and I like kids.” N.T.
     at 380. By the statement that he “likes kids,” he testified that he
     meant he liked “to see them having fun.” N.T. at 380.

     ...

     After the Commonwealth withdrew Counts III through VII
     [Indecent Assault] and Count X [one count of Aggravated
     Indecent Assault], the case went to the jury who, as mentioned
     earlier, returned a verdict on March 7, 2019, of guilty on all of the
     remaining charges. They specifically found that Appellant had
     engaged in a course of conduct with respect to the charge of
     Indecent Assault (Victim Under 13 Years Old).

Trial Court Opinion, 6/18/20, at 1-27.

     Appellant raises the following issues for our consideration:

     1. Did the trial court err in denying Appellant’s pre-trial motion
        entitled “Motion for Particularity of Anticipated Proof or Other
        Relief?”



                                    - 13 -
J-S52037-20


      2. Was insufficient evidence presented at trial to support the
         conviction on Aggravated Indecent Assault, 18 Pa.C.S.A. §
         3125?


      3. In creating its sentencing scheme, did the trial court err in
         relying upon the Aggravated Indecent Assault conviction that
         should have been dismissed as a violation of Appellant’s due
         process rights pursuant to Article I, Section 9 of the
         Pennsylvania Constitution and the Fifth and Fourteenth
         Amendments to the United States Constitution or for
         insufficient evidence presented at trial?      Did the court’s
         consideration of this criminal conduct in formulating its overall
         sentencing scheme result in an inappropriate sentence
         imposed on all counts?


      4. Did the trial court impose an illegal sentence on Count 8,
         Corruption of Minors?


      5. Should this case be remanded to accurately reflect a single
         count of Aggravated Indecent Assault?

Appellant’s brief, at 5.

      In Appellant’s first issue, he maintains that the trial court erred in

denying his “Motion for Particularity of Anticipated Proof or Other Relief,” filed

on February 22, 2019, in response to the Commonwealth’s amended Criminal

Information of January 15, 2019, which added two counts of Aggravated

Indecent Assault, 18 Pa.C.S.A. § 3125(a)(1)(b) and (a)(7). We review the

trial court's decision to grant or deny a motion to quash a criminal information

or indictment for an abuse of discretion. Commonwealth v. Wyland, 987

A.2d 802, 804 (Pa. Super. 2010) (citations and quotation marks omitted). A

reversal of the trial court's order will be granted only where the trial court has

clearly abused its discretion. Id.


                                     - 14 -
J-S52037-20



      Appellant’s motion asked the trial court to enter an order directing the

Commonwealth to supply sufficiently specific evidence to place him on notice

of the events or timing of the Aggravated Indecent Assaults with which he was

charged, and to bar the Commonwealth from presenting such evidence if it

was unable to do so.       In particular, the motion stated Appellant faced

prosecution “for crimes alleged to have happened at an unspecified time, and

as to which [Appellant] is incapable of knowing if he has defenses including,

for example, by an alibi.” Motion for Particularity, 2/22/19, at 3. Because the

two new charges of Aggravated Indecent Assault stemmed from a single,

distinct incident, different in character from the course of conduct alleged in

the original Information, the motion continued, specificity with respect to the

time of the event was necessary.

      The trial court denied Appellant’s motion by Order of March 4, 2019, as

it rejected Appellant’s contention that the incident forming the basis for the

two Aggravated Indecent Assault charges was a “stand-alone occurrence

differentiated from the continuous course of conduct outlined in the original

information.” Motion for Particularity, at 3. The court also weighed in favor

of denying Appellant’s motion the fact that the victim was a young child of

tender years during the two-year course of alleged sexual abuse, which further

required some leeway in setting the time frame for all the offenses charged.

      The trial court determined such findings warranted denial of the motion

under Rule of Criminal Procedure 560(B)(3), which provides an information

must contain

                                    - 15 -
J-S52037-20



      The date when the offense is alleged to have been committed if
      the precise date is known, and the day of the week if it is an
      essential element of the offense charged, provided that if the
      precise date is not known or if the offense is a continuing one, an
      allegation that it was committed on or about an date within the
      period fixed by the statute of limitations shall be sufficient[.]

Pa.R.Crim.P. 560(B)(3). The conduct alleged in the Amended Information,

the filing of the charges, and the prosecution of the case all occurred within

the statute of limitations.

      Appellant claims that the Commonwealth’s Amended Information, which

gave slightly more than a two-year time-frame for the underlying act in

question, offered insufficient chronological specifics of the at-issue aggravated

sexual assault. On this point, Appellant cites precedent wherein our Supreme

Court has held that a failure of the Commonwealth to place the date of an

alleged crime with “reasonable certainty” can create due process concerns by

constraining a defendant’s ability to prepare a defense. See Commonwealth

v. Devlin, 333 A.2d 888, 890-91 (Pa. 1975) (concluding Commonwealth’s 14-

month time frame for commission of offense failed to meet the sufficient

particularity standards set by precedent, and to “hold otherwise would violate

the notions of fundamental fairness embedded in our legal process.”).

      This Court, however, has stated the following regarding Devlin claims

involving child victims:

      We conclude that for purposes of a Devlin claim, the
      Commonwealth must be allowed a reasonable measure of
      flexibility when faced with the special difficulties involved in
      ascertaining the date of an assault upon a young child. See
      Commonwealth v. Fanelli, [547 A.2d 1201, 1203 (Pa.Super.


                                     - 16 -
J-S52037-20


      1988) (en banc)]; Commonwealth v. Niemetz, [ ] 422 A.2d
      1369 ([Pa.Super.] 1980). On the other hand, in order to ensure
      a fair trial for the defendant, the Commonwealth should conduct
      a thorough examination and come forward with any evidence
      which indicates when the alleged crime is most likely to have
      taken place.

Commonwealth v. Groff, 548 A.2d 1237, 1241 (Pa.Super. 1988).

      Relatedly, this Court also has observed, “the Commonwealth must be

afforded broad latitude when attempting to fix the date of offenses which

involve a continuous course of criminal conduct.”         Commonwealth v.

G.D.M., Sr., 926 A.2d 984, 990 (Pa.Super. 2007) (quoting Groff, 548 A.2d

at 1242).   This is especially true when the case involves sexual offenses

against a child victim.        Commonwealth v. Brooks, 7 A.3d 852, 858

(Pa.Super. 2010), appeal denied, 21 A.3d 1189 (Pa. 2011).               A child

victimized in this fashion cannot be expected to remember each and every

date upon which she was victimized, particularly where the events are

numerous and occur over an extended period of time. See Niemetz, 422

A.2d at 1373 (Pa.Super. 1980) (“[W]e do not believe that it would serve the

ends of justice to permit a person to ... sexually abuse [a] child with impunity

simply because the child has failed to record in a daily diary the unfortunate

details of her childhood.”).

      In Commonwealth v. Riggle, 119 A.3d 1058 (Pa.Super. 2015), at

issue was an indictment charging defendant with Involuntary Deviate Sexual

Intercourse, Aggravated Indecent Assault, Indecent Assault, and Corruption

of Minors in connection with the repeated sexual assault of a minor child

occurring “from June 2007 to February 2008.”        This Court concluded the

                                     - 17 -
J-S52037-20



indictment’s failure to fix the dates of the offenses with more particularity did

not amount to a due process violation, as Rule 560(B)(3) allowed for an

allegation of offenses “committed on or about any date” within the limitations

period, the defendant’s ability to prepare a defense was not impaired, and the

charges arose from an ongoing pattern of sexual abuse. Riggle, 119 A.3d at

1069-70.

      Viewing the allegations presented by the Commonwealth’s Amended

Information in light of this deferential precedent, we find Appellant’s argument

meritless. The Commonwealth provided Appellant with a discrete time frame

in which the sexual assaults were alleged to have occurred, namely, between

January 8, 2014 and March 3, 2016. Appellant asserts, however, that the

single alleged episode forming the basis for the Aggravated Indecent Assault

charge should not be viewed as one of the occurrences constituting a course

of sexual assaults and abuses spanning the 26-month timeframe presented in

the Information, as it stands alone in its severity relative to the remaining

offenses with which he is accused of committing.

      We discern no basis in our precedent for excising the most invasive act

of sexual assault from an alleged course of sexually abusive conduct suffered

by a young child at the hands of a serial offender and applying a different

notification requirement for that alleged act. The Informations at issue clearly

alleged numerous episodes each of fondling the child’s vagina and buttocks

over clothing, forcible kissing involving penetration with the tongue, uninvited

hugs, and constant verbal advances and innuendos, all allegedly perpetrated

                                     - 18 -
J-S52037-20



by a 58 year-old man who abused his trusted position of child-sitter by singling

out S.S. from the group and menacing her over a 26-month period. Part of

this arc of alleged abuse is the allegation that Appellant penetrated S.S.’s

vagina with a part of his body.

      Fixing the times of a course of sexually abusive conduct, as was done in

the instant matter, satisfies the due process concerns expressed in our

jurisprudence. As discussed, supra, it is well-established that young victims

such as S.S. possess inferior abilities to appreciate and understand the

significance of time, which adversely affects the temporal precision of their

accusations within a long timeline of abuse. See G.D.M., Sr., 926 A.2d at

990 (recognizing preschool and early elementary school age victims are not

expected to remember exact dates, as they do not have lives revolving around

the calendar; to require such detail from them “would be to give child

predators free rein.”).   Moreover, Appellant failed to demonstrate how the

asserted lack of specificity in the Commonwealth’s Informations prejudiced his

ability to defend himself.

      Given the particular circumstances of this case, we conclude the

Amended Information containing allegations forming the basis for aggravated

indecent assault charges sufficiently provided a reasonably certain time frame

to permit Appellant to prepare his defense. No relief is due on this claim.

      In his second issue, Appellant argues that the Commonwealth presented

insufficient evidence to support his conviction on Aggravated Indecent Assault,

which requires penetration by the offender’s body, because S.S. testified she

                                     - 19 -
J-S52037-20



was unsure of precisely what had entered her vagina when a naked Appellant

undressed her, placed her on a bed, lay on top of her, and started moving

something inside of her. N.T., 3/5/19, at 118-119. Section 3125(a)(1)(b),

Aggravated Indecent Assault, provides:

      (a)   Except as provided in sections 3121 (relating to rape),
            3122.1 (relating to statutory sexual assault), 3123 (relating
            to involuntary deviate sexual intercourse) and 3124.1
            (relating to sexual assault), a person who engages in
            penetration, however slight, of the genitals or anus of a
            complainant with a part of the person’s body for any
            purpose other than good faith medical, hygienic or law
            enforcement procedures commits aggravated indecent
            assault if:

            (1)   The person does so without the complainant’s
                  consent;

                  …

      (b)   Aggravated indecent assault of a child. –A person commits
            aggravated indecent assault of a child when the person
            violates subsection (a)(1), (2), (3), (4), (5) or (6) and the
            complainant is less than 13 years of age.

18 Pa.C.S.A. § 3125(a)(1)(b) (emphasis added).

      Appellant concedes the Commonwealth’s proffer would have sufficed

had S.S. testified that he penetrated her digitally, with his tongue, or with his

penis, but he posits that without such specific testimony, the most the

Commonwealth      proved   at   his   trial   was   Involuntary   Deviate   Sexual

Intercourse, as the jury could not reasonably exclude the possibility that

Appellant accomplished penetration with an object. We disagree.




                                      - 20 -
J-S52037-20



      When considering a challenge to the sufficiency of the evidence, “we

must determine whether, when viewed in a light most favorable to the verdict

winner, the evidence at trial and all reasonable inferences therefrom are

sufficient for the trier of fact to find that each element of the crime charged is

established beyond a reasonable doubt.”        Commonwealth v. Green, 204

A.3d 469, 484 (Pa.Super. 2019) (citing Commonwealth v. Dale, 836 A.2d

150, 152 (Pa.Super. 2003)).      The Commonwealth may carry its burden of

proof entirely through circumstantial evidence, id. at 484-85, and the

evidence   “need    not   preclude   every     possibility   of   innocence,”   see

Commonwealth v. Knox, 219 A.3d 186, 195 (Pa.Super. 2019), appeal

denied, 228 A.3d 256 (Pa. 2020). In reviewing the sufficiency of the evidence,

we will not substitute our judgment for that of the factfinder, who is free to

believe all, some, or none of the evidence. Id.

      At trial, S.S. testified she was playing with her friend B.B. in Appellant’s

apartment when she entered B.B.’s bedroom to find Appellant standing there.

N.T. at 118. She could not recall when, exactly, Appellant undressed, but she

testified he was naked when he removed her clothing and put her on her back

atop the bed:

      PROSECUTOR: And when you walked in, [Appellant] took your
      clothing off. What happened next?

      S.S.: And then all I remember is, like, I ended up on the bed, and
      then, like, all I saw was him moving and I felt something and it
      was, like, painful and -- but I don’t know what it was.




                                      - 21 -
J-S52037-20


     PROSECUTOR: When you were on the bed, were you sitting,
     laying [sic], or something else on the bed?

     S.S.: I was laying [sic] there.

     PROSECUTOR:       And where was [Appellant]?

     S.S.: He was, like, getting on the bed when I was on there.

     PROSECUTOR: Were you [lying] on your front side, backside,
     or your actual side?

     S.S.: I was [lying] on my back.

     PROSECUTOR: And when [Appellant] was getting on the bed,
     where did [Appellant] go?

     S.S.: He just went on top of me.

     PROSECUTOR:       Was he facing you or was he looking away from
     you?

     S.S.: I don’t remember.

     PROSECUTOR: So you’re [lying] on your back and [Appellant]
     was on top of you?

     S.S.: Yes.

     PROSECUTOR:       Did [Appellant] say anything to you?

     S.S.: Not that I can remember.

     PROSECUTOR:       And were you completely naked when this was
     happening?

     S.S.: I don’t remember.

     PROSECUTOR:       Can you tell us what exactly you felt?

     S.S.: All I felt was something painful. I just felt pain.

     PROSECUTOR:       Where on your body did you feel pain?


                                       - 22 -
J-S52037-20


     S.S.: In my vagina.

     PROSECUTOR: When you felt that pain, you said you don’t
     know what was causing that pain?

     S.S.: Yes.

     PROSECUTOR: But whatever was causing you pain, can you
     describe if it was moving, still, or something else?

     S.S.: It was moving.

     PROSECUTOR:       Was [Appellant] saying anything when this was
     happening?

     S.S.: No.

     PROSECUTOR:       Did anyone come into the room when this was
     happening?

     S.S.: No, because they were still outside playing.

     PROSECUTOR: Did you say anything to [Appellant] when this
     was happening?

     S.S.: I don’t remember.

     PROSECUTOR:       What were you thinking in that moment?

     S.S: I was confused and wondering what was going on and, like,
     why this was happening.

     PROSECUTOR:       If you remember, do you know how long it
     lasted?

     S.S.: No, I do not remember.

     PROSECUTOR:       Was [Appellant] holding any item in his hand?

     S.S.: Not that I saw.

     PROSECUTOR:       Did [Appellant] bring anything into the bed with
     him?


                                    - 23 -
J-S52037-20


      S.S.: No.

N.T. at 118-120.

      Viewed in a light most favorable to the Commonwealth as verdict-

winner, the evidence established beyond a reasonable doubt that Appellant

penetrated S.S’s vagina with either his finger or penis. S.S. was unsure about

some aspects of the event she described, such as where her friends were at

the time, whether Appellant spoke during the act, whether he looked at her

or looked away, and how long the act lasted.

      She expressed certainty, however, that she saw no object in Appellant’s

hands when she entered the room, and that Appellant brought no object with

him to bed. According to her testimony, he lay on top of her, slid something

into her vagina that caused her continuing pain, and moved it around.

      The reasonable inference to be formed from the totality of such

testimony was that Appellant had placed a part of his body inside the child’s

vagina.   We conclude, therefore, that the evidence sufficed to support

Appellant’s conviction of Aggravated Indecent Assault as charged. Appellant’s

claim to the contrary is without merit.

      Appellant’s third issue challenges the sentencing scheme to the extent

it relied in part on the Aggravated Indecent Assault conviction that he

unsuccessfully has challenged in the present appeal.      By Appellant’s own

admission, the necessary predicate to this sentencing issue is the dismissal of

the Aggravated Assault charge and conviction against him: “If this Honorable

Court finds, as Appellant has suggested above, that the Aggravated Indecent


                                    - 24 -
J-S52037-20



Assault count should have been dismissed . . ., Appellant argues that the

entirety of the sentencing scheme formulated in this case should be vacated.

. . . Appellant’s brief, at 46. As we have determined the Aggravated Assault

conviction was proper, it follows that Appellant’s present sentencing claim

cannot prevail.

      Next, Appellant contends that his aggregate sentence comprises an

illegal three-to-six year sentence on Count 8, Corruption of Minors, a charge

which, he maintains, was withdrawn by mutual understanding of the parties

and the trial court prior to closing arguments and jury instructions. While the

record shows that the Commonwealth announced its withdrawal of a series of

enumerated counts, including count “8”, a review of the entire proceedings

relevant to this issue plainly shows the inclusion of Count 8 in this oral

recitation was mistaken.

      The exchange at issue follows:

      THE COURT:      Before I bring in the jury, Commonwealth, do
      you want to address the charges that are being changed on the
      record?

      PROSECUTOR: Yes, Your Honor. Commonwealth is now making
      a motion to withdraw Counts 3, 4, 5, 6, 7 and 8, and also Count
      10.

      THE COURT:        Defense?

      DEFENSE COUNSEL: We have previous notice and we agree.
      That’s without objection.

      THE COURT:       All right. So, the withdraw[al] of said Counts is
      approved by the Court. So, three through eight and ten have been



                                    - 25 -
J-S52037-20


         withdrawn and that is approved. All right.     Otherwise, are we
         ready to close? Can I bring the jury in?

         PROSECUTOR:       Yes, Your Honor.

N.T., 3/7/19, at 391.

         Presently, there is no dispute that Count 8 was the Corruption of Minors

charge and the number “8” was included in the above statement of counts to

be withdrawn. What is also beyond any reasonable dispute, however, is that

every other action and proceeding relating to the charges against Appellant

specifically confirm that the single count of Corruption of Minors remained one

of the four charges to be handed to the jury for its deliberation at the end of

trial.

         Initially, Appellant admits that the prosecutor did not formally withdraw

the Corruption of Minors charge by writing next to its place on the Criminal

Information the word “withdrawn”—along with the date and her initials—as

she did with charges one through seven and 10. Appellant’s brief, at 52.

         Moreover, at the charging conference, which took place just moments

before the statement of withdrawn counts in question, the court verified that

the parties had agreed upon the Corruption of Minors jury instruction. “The

attorneys and I have met at length regarding the proposed instructions and

the following is the end result of said conference.” N.T. at 385. The agreed-

upon instructions to the jury were discussed, and, in relevant part, the court

announced the jury instruction to be given for the Corruption of Minors charge:

“15.6301(A), corruption of minors, paragraph one – 1(c), the descriptive



                                       - 26 -
J-S52037-20



language, to be given along with that shall be ‘by having sexual contact with

her,’ also by agreement.” N.T. at 387.

     Additionally, during closing arguments, the Commonwealth began by

providing the jury with an overview of its proffer with respect to the four

charges prosecuted. “Here are the four charges. First and foremost we have

solicitation to commit rape of a child. Secondly, we have indecent assault of

a child. The third charge is aggravated indecent assault of a child. And the

fourth charge is corruption of minors.” N.T. at 391.

     After discussing each of the first three charges, the prosecutor turned

to the Corruption of Minors charge:

     PROSECUTOR: I’m going to move onto the last crime and that
     is corruption of minors. Corruption of minors in Pennsylvania is a
     very broad statute. This can encompass any action. It doesn’t
     even have to be a criminal action. It just a [sic] has to be some
     sort of action that an adult, somebody over 18 years old, does to,
     or with, or for a child or someone under 18 years old and that
     action in and of itself corrupts the morals of a minor.

     So, [Appellant] is over 18 years old. You may have wondered why
     I asked Corporal Kistle if she remembered if the defendant is over
     18. That’s why I asked that. [S.S.] was under 18. We know she’s
     under 18. I submit to you sexually assaulting a child as young as
     seven, eight years old, asking a child that young to marry you
     corrupted her morals.

N.T. at 422-23.

     Defense counsel presented his closing argument, after which the court

gave the jury a short break.    During this time, the parties and the court

reviewed the verdict slip, which also contained the corruption of minors

charge. N.T. at 434-438.


                                      - 27 -
J-S52037-20



     Finally, when the jury returned from break, the court delivered its jury

charge, which included the agreed-upon instruction for corruption of minors:

     THE COURT:        [Appellant] has also been charged with
     corruption of a minor. To find [Appellant] guilty of this offense,
     you must find that each of the following three elements has been
     proven beyond a reasonable doubt. First, that [Appellant] was 18
     years of age or older at the time of the incident giving rise to the
     charge. Second, that [S.S.] was under 18 years of age at that
     time. And third, that [Appellant] corrupted or intended to corrupt
     the morals of [S.S.] by having sexual contact with her.

N.T. at 459-60. Upon completing the charge, the court asked counsel if they

had any objections to either the jury charge or the verdict slip, to which

defense counsel responded he did not. N.T. at 461.

     Here, Appellant centers his legality of sentence challenge on the fact

that he was convicted and sentenced on a count that the prosecutor had

earlier included in a series of counts, identified by number only, to be

withdrawn. Notably, Appellant does not contend that the Commonwealth gave

notice of its intent to withdraw the corruption of minors charge by name.

     He even acknowledges “that possibly the prosecutor could have simply

misspoken [and] the parties did not take notice of this error.” Appellant’s

brief, at 53. He contends, however, that the particular way the prosecutor

listed the withdrawn counts undermines the possibility of mistake:          “In

phrasing it to the court as we are withdrawing three through seven, and count

8 and count 10, it seems the prosecutor was deliberately withdrawing the




                                    - 28 -
J-S52037-20



Corruption of Minors charge and not simply mistaking count 8 for another

count of Indecent Assault.” Id.1

       We derive no such insight from the prosecutor’s manner of reciting the

series of numbers withdrawn. In fact, though we deem Appellant’s point in

this regard a relatively minor one, we note our disagreement with his

characterization of how the prosecutor listed the counts, as she did not

segregate count 8 from counts 3 through 7. As the above-quoted excerpt

shows, she listed each count by number separately, from 3 to “7 and 8, and

also 10.”    Indeed, even the trial court appeared to understand the series

beginning with “3” included count “8”, as it acknowledged, “So, three through

eight and ten[.]” N.T. at 3/7/19 at 391.

       Because the trial record establishes that the Corruptions of Minors

charge was not formally withdrawn, and given how the Commonwealth and

court otherwise appropriately developed for the jury’s benefit both the trial

record and the jury instruction relating to the Corruption of Minors charge, we

need not assign much significance to Appellant’s present argument. Indeed,

other than citing to the general proposition that a legality of sentence claim

may be raised for the first time in a timely appeal, Appellant develops no

argument, let alone one with citation to authority, bearing on the

consequences of an apparent misstatement of withdrawing a charge that, by
____________________________________________


1 Whereas Appellant places a comma after the “7” in his reproduction of the
notes of testimony, the notes of testimony do not, in fact, include such a
comma setting off the number 7 from the words “and 8” that follow.


                                          - 29 -
J-S52037-20



every other indication in the record, continued to be prosecuted openly and

actively without confusion, surprise, or objection.

      Our jurisprudence recognizes legality of sentencing claims based on

errors with the sentence that are either patent or apparent upon consideration

of the record. See, e.g., Commonwealth v. Holmes, 933 A.2d 57, 67 (Pa.

2007) (recognizing trial court's inherent power of correction encompasses not

only patent and obvious errors that appear on the face of an order, but also

errors that emerge upon consideration of information in the record). This is

not such a case. Careful consideration of the record before us dispels any

reasonable concern that Appellant was prosecuted, convicted, and sentenced

on a withdrawn charge. The present issue is, thus, utterly without merit.

      In Appellant’s final issue, he submits the trial court imposed an illegal

sentence on his conviction for a single count of Aggravated Indecent Assault

because the sentencing sheet bifurcates the single count, which comprises

subsections (a)(1) and (b) of the statute, into two counts—Count IX and Count

XI—with each count containing one of the subsections for the sole purpose of

accommodating an apparent idiosyncrasy in the county’s case management

system. Among Appellant’s concerns is that the sentencing sheet creates a

false portrayal of his having been convicted of two counts of Aggravated

Indecent   Assault,   an   inaccuracy   that   may    produce   future   adverse

consequences. He asks that we vacate sentence and remand to allow the trial

court to correct the docket and sentencing sheet.

      For its part, the trial shares Appellant’s concerns:

                                     - 30 -
J-S52037-20



     After the Commonwealth withdrew the Aggravated Indecent
     Assault charge at Count X, there was only one (1) remaining
     Count of Aggravated Indecent Assault, Count IX. This remaining
     Aggravated Indecent Assault was charged in one count of the
     Information under the following subsections: 18 Pa.C.S.A. §
     3125(a)(1) and (b). However, it remained only one (1) charge of
     Aggravated Indecent Assault. It was presented to the jury as one
     (1) count of Aggravated Indecent Assault, and the jury found
     [Appellant] guilty of this one (1) count of Aggravated Indecent
     Assault.

     However, because of the two (2) separate subsections of 18
     Pa.C.S.A. § 3125 involved, each of which were part of the one (1)
     offense of Aggravated Indecent Assault and were required to be
     proven together in order to establish the single crime as charged
     here, on the Sentencing Sheet, the two (2) subsections of
     Aggravated Indecent Assault were separated and assigned
     different count numbers. Subsection 3125(a)(1), the “lack of
     consent” portion of the charge, was listed as Count IX, and a
     Count XI was added, only for sentencing purposes, to incorporate
     the “victim under 13 years of age” portion of the charge. Count
     IX was deemed to merge into Count XI, and thus a sentence was
     only imposed on Count XI.

     However, the Information did not charge a Count XI, only a Count
     IX, and the jury was only presented with the Aggravated Indecent
     Assault as charged in Count IX of the information. In writing this
     Opinion, we questioned the propriety of addressing the different
     subsections of § 3125 in this manner, as we read subsection (b)
     as only a grading enhancement for the substantive crime set forth
     in subsection (a)(1), and so we convened a conference between
     counsel and the Court on June 11, 2020 to determine what, if
     anything, could be done to correct what appeared to be a patent
     error in the Sentencing Sheet.

     Counsel agreed with our interpretation of subsection (b);
     however, it was indicated that the division of the offense into
     separate counts for purposes of sentencing was required in order
     to code the offense into CPCMS. The prosecution contacted the
     AOPC and did not receive a definitive answer with respect to the
     question of how Aggravated Indecent Assault under section
     3125(a)(1) with the grading enhancement at section 3125(b)
     ought to be treated for purposes of coding on CPCMS. We

                                   - 31 -
J-S52037-20


      confirmed with our Clerk of Courts and the staff at CPCMS,
      however, that separation of these subsections into different, albeit
      manufactured, counts is the method used to ensure that the single
      offense of Aggravated Indecent is properly coded into CPCMS.

      While we are still not persuaded that breaking the subsections
      down into two (2) counts of Aggravated Indecent Assault is a
      proper treatment of the single offense, particularly as it may
      impact an outside observer’s understanding of the [Appellant’s]
      prior record and number of present offenses of which he was
      convicted, it appears that there is little we can do to change the
      practice at this point, given the information we have received from
      our Clerk of Courts and CPCMC. We have also been advised by
      our Clerk of Courts that this case has been placed under the
      auspices of Limited Access through the Clean Slate Limited Access
      statute. See 18 Pa.C.S.A. §§ 9122.1, 9122.2, and 9122.3. We
      did not issue an Order declaring this case to be a Limited Access
      case under these statutes, and our reading of the statutes indicate
      that sexual offenses are excluded from the ability to seek the
      protections of these statutes. Id.

      Our Clerk of Courts has indicated that this Limited access status
      is another hindrance to our ability to amend the Sentencing Sheet
      to reflect the actual manner in which the single crime of
      Aggravated Indecent Assault was charged and found by the jury.

      Because it appears at this time that we are unable to achieve a
      more accurate reflection on the Sentencing Sheet of the charge
      and the verdict, at least not without severely delaying the
      progress of this appeal, we are keeping the Sentencing Sheet the
      way it stands at present, with the single offense of Aggravated
      Indecent Assault under subsections 3125(a)(1) and (b) as
      separate counts, with the indication that Count IX, reflecting the
      lack of consent portion of the charge, merged into Count XI , the
      separate count manufactured to permit the single offense to be
      properly coded in CPCMS. However for purposes of this Opinion,
      we are referring to the single count of Aggravated Indecent
      Assault as Count IX, as that is how it was charged in the
      Information and presented to the jury.

Trial Court Opinion at 5-6 n.3




                                     - 32 -
J-S52037-20



      It is beyond dispute that while Appellant was found guilty of, and

sentenced on, one count of Aggravated Indecent Assault, both his sentencing

sheet and criminal docket list two counts of Aggravated Indecent Assault.

Though we are sympathetic to the electronic case management difficulties

that have apparently arisen with cataloguing Appellant’s count under Section

3125(a)(1)(b), it would seem beyond all peradventure that the solution cannot

be to add to his sentencing sheet a fictitious, second criminal count that never

even appeared as a charge on the criminal information. Given the trial court’s

serious reservations regarding this process, which came to its attention only

after it was without jurisdiction to remedy the matter, we find the most

appropriate course is to remand to permit the court to ensure that Appellant’s

certified record generally, and sentencing sheet specifically, lists Count IX as

his sole conviction of Aggravated Indecent Assault.

      Judgment of sentence is affirmed in all respects except for the certified

record’s and sentencing sheet’s listing of two aggravated indecent assault

convictions for purposes of cataloguing the sole count, Count IX, on which

Appellant was convicted and sentenced. Case remanded to correct the record

and sentencing sheet in this regard. Jurisdiction relinquished.




                                     - 33 -
J-S52037-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/21




                          - 34 -